Franklin App. No. 98AP-136. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County.
IT IS ORDERED by the court, sua sponte, that the briefing schedule provided for a case involving a cross-appeal in S.Ct.Prac.R. VI(4), shall be modified in this case as set forth below:
1. The third merit brief filed by the Industrial Commission of Ohio shall be a combined brief containing a response to the first brief of appellant/cross-appellee Randall Welker and a reply, if any, to the third merit brief filed by appellant/cross-appellee Randall Welker.
2. The third merit brief filed by the Industrial Commission of Ohio shall be due at the same time as the fourth merit brief filed by appellee/eross-appellant Northeast Fabricators, Inc.
IT IS FURTHER ORDERED by the court, sua sponte, that the provisions for extensions of time in S.CtPrac.R. XIV(3)(B)(2), shall not apply to the filing of the Industrial Commission’s third merit brief.